        Case 1:19-cv-05362-JPB Document 16 Filed 01/22/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


INFORM INC.,

      Plaintiff,

v.
                                          Civil Action No. 1:19-cv-05362-JPB
GOOGLE LLC; GOOGLE INC.;
ALPHABET INC.; YOUTUBE, LLC;
YOUTUBE, INC.; and JOHN DOES
1-100,

      Defendants.



        DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

      Defendants hereby move to dismiss the claims asserted against them in

Plaintiff Inform Inc.’s Complaint (ECF No. 1) under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. In

support of this Motion, Defendants file herewith their Memorandum in Support.
        Case 1:19-cv-05362-JPB Document 16 Filed 01/22/20 Page 2 of 3




Dated: January 22, 2020                Respectfully submitted,

                                       /s/ Eric P. Schroeder

                                       BRYAN CAVE LEIGHTON PAISNER
                                       LLP
                                       Eric P. Schroeder (Ga. Bar 629880)
                                       Brian M. Underwood, Jr. (Ga. Bar
                                       804091)
                                       One Atlantic Center, 14th Floor
                                       1201 West Peachtree Street, N.W.
                                       Atlanta, Georgia 30309
                                       Telephone: 404-572-6600
                                       Facsimile: 404-572-6999
                                       eric.schroeder@bclplaw.com
                                       brian.underwood@bclplaw.com

                                       WILLIAMS & CONNOLLY LLP
                                       John E. Schmidtlein*
                                       Carol J. Pruski*
                                       Kimberly Broecker*
                                       *Pro hac vice applications pending
                                       725 Twelfth Street, N.W.
                                       Washington, D.C. 20005
                                       Tel: (202) 434-5000
                                       Fax: (202) 434-5029
                                       jschmidtlein@wc.com
                                       cpruski@wc.com
                                       kbroecker@wc.com

                                       Counsel for Defendants Google LLC,
                                       Alphabet, Inc., and YouTube, LLC
         Case 1:19-cv-05362-JPB Document 16 Filed 01/22/20 Page 3 of 3




                  Local Rule 7.1(D) Certification of Compliance

      I hereby certify that the foregoing pleading has been prepared with Times

New Roman font, 14 point, one of the font and point selections approved by the

Court in L.R. 5.1, N.D. Ga.

      This 22nd day of January, 2020.

                                        /s/ Eric P. Schroeder
                                        Eric P. Schroeder
                                        Ga. Bar 629880


                          CERTIFICATE OF SERVICE

      I hereby certify that, on this date, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send email notification of

such filing to all counsel of record.

      This 22nd day of January, 2020.


                                        /s/ Eric P. Schroeder
                                        Eric P. Schroeder
                                        Ga. Bar 629880
